Citation Nr: 1236226	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right patellofemoral syndrome based on limitation of motion.

2.  Entitlement to an initial compensable rating for lumbar spondylosis and degenerative disc disease (DDD) prior to May 8, 2008.

3.  Entitlement to a rating in excess of 10 percent for lumbar spondylosis and DDD from May 8, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO, in pertinent part, granted service connection and assigned noncompensable ratings for right patellofemoral syndrome based on instability and for low back strain with lumbar scoliosis.  The RO also denied service connection for right L4-L5 neuropathy, right hand numbness, and Hepatitis B.  

The Veteran testified at a RO hearing before a Decision Review Officer in July 2009, and at a Board hearing before the undersigned Acting Veterans Law Judge in February 2011; transcripts of both hearings are of record.  During the February 2011 Board hearing, the Veteran withdrew his claims for service connection for right L4-L5 neuropathy, right hand numbness, and Hepatitis B, and the Board dismissed these issues from appellate consideration in May 2011.  

In a February 2010 rating decision, the RO granted a higher, 20 percent rating for right patellofemoral syndrome based on instability and a separate 10 percent rating for right patellofemoral syndrome based on limitation of motion, each effective from May 8, 2010.  The Veteran appealed the effective date assigned for the separate 10 percent rating for right patellofemoral syndrome based on limitation of motion.  In May 2011, the Board granted an earlier effective date of November 1, 2003 for the separate 10 percent rating for right patellofemoral syndrome based on limitation of motion and denied higher ratings for right patellofemoral syndrome based on instability.  

Also in the February 2010 rating decision, the RO granted a higher, 10 percent rating for the lumbar spine disability, effective from May 8, 2010.  As a higher rating for this disability is assignable before and after this date and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2011, the Board remanded the claims for increased ratings for right patellofemoral syndrome based on limitation of motion and for a lumbar spine disability to the RO, via the Appeals Management Center (AMC), for additional development.  The RO/AMC obtained available treatment records for the period since June 2010 and scheduled the Veteran for a VA spine examination.  As will be discussed further below, the Board finds that the RO/AMC has substantially complied with the prior remand to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  Since the effective date of service connection, right patellofemoral syndrome has been manifested by flexion limited to, at worst, 80 degrees with pain, but without limitation of extension; a separate evaluation for instability has been assigned.. 

2.  From the effective date of service connection, the lumbar spondylosis and DDD has been manifested by chronic pain radiating into the left hip and left lower extremity, intermittent findings of tenderness on palpation, and painful motion; at worst, forward flexion of the lumbar spine was limited to 75 degrees and combined range of motion of the thoracolumbar spine was limited to 205 degrees; there has been no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour and no separately ratable neurologic manifestations. 

CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for a rating in excess of 10 percent for right patellofemoral syndrome based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2011).

2.  Prior to May 8, 2008, the criteria for a 10 percent, but no higher, rating for lumbar spondylosis and DDD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011). 

3.  From May 8, 2008, the criteria for a rating in excess of 10 percent for lumbar spondylosis and DDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The claims for higher ratings for the right knee and lumbar spine disabilities arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA and private treatment records.  The Veteran was afforded VA examinations in August 2004, May 2008, July 2009, and July 2011.  With regard to the right knee disability, the Board finds that the August 2004, May 2008, and July 2009 VA examinations, along with his outpatient treatment records, are adequate to make a determination on the claim.  

With regard to the lumbar spine disability, the Board remanded the claim for additional development in May 2011.  Specifically, the Board found evidence suggesting worsening disability and directed that the Veteran be scheduled for a VA examination to assess the current severity of his lumbar spine disability.  A VA examination was conducted in July 2011.  The Veteran's representative argues and the Board agrees that the July 2011 was deficient in two areas.  First, the examiner did not comment on whether there was guarding severe enough to result in abnormal gait or abnormal spinal contour as instructed in the Board's remand directives.  Second, although the examiner found evidence of a radicular component to the lumbar spine disability, he did not assess the severity of the symptoms or discuss any associated functional impairment.  

In July 2012, the RO scheduled the Veteran for a VA peripheral nerve examination to assess the neurological impairment associated with the lumbar spine disability, but he failed to report.  He has not provided good cause for his failure to report to this examination.  Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination that was scheduled in conjunction with an original claim, the claim shall be rated based on the evidence of record.  Here, the Board acknowledges the deficiencies of the July 2011 VA examination; however, the Veteran failed to report to a subsequent examination that may have cured these deficiencies.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  Accordingly, the Board will make its decision based upon the evidence of record.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Increased Rating for Right Patellofemoral Syndrome 
Based on Limitation of Motion

The Veteran's right knee disability based on limitation of motion has been evaluated under Diagnostic Code 5260, for limitation of flexion of the leg.  See 38 C.F.R. § 4.71a.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 60 degrees is 0 percent, flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 5 degrees is 0 percent, extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

In this case, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability based on limitation of motion is not warranted.  

To warrant a higher 20 percent rating under Diagnostic Code 5260, the evidence must show limitation of flexion to 30 degrees or less.  During the August 2004 VA examination, flexion of the right knee was normal to 140 degrees without any evidence of pain.  The examiner opined that joint function was additionally limited by pain, fatigue and weakness during repetitive use and flare-ups and estimated the loss to be 25 percent.  The Board notes that a 25 percent loss of normal flexion would result in flexion only limited to 105 degrees.  During the May 2008 VA examination, flexion of the right knee was limited to 80 degrees on active motion and 85 degrees on passive motion.  The May 2008 examiner indicated there was pain throughout range of motion, but that there was no additional limitation of flexion with repetitive use.  During the July 2009 VA examination, flexion of the right knee was only limited to 80 degrees.  The examiner indicated there was objective evidence of pain following repetitive motion, but there was no additional limitation after three repetitions.  A July 2009 treatment record from Lyster Army Health Clinic (Lyster) notes that there was no joint pain with passive movement of the right knee, but there was pain with active movement and with weightbearing.  A June 2011 treatment record from Dr. Clark indicates that that the Veteran had full flexion of the right knee, which was noted to be to 135 degrees.  

Here, at worst, the Veteran's right knee flexion was limited to 80 degrees in May 2008.  This measurement falls below the threshold required for a zero percent evaluation under Diagnostic Code 5260.  The Veteran has described symptoms of pain and the May 2008 examiner indicated there was pain throughout range of motion.  In addition, the August 2004 examiner estimated a 25 percent functional loss due to symptoms of pain, weakness and fatigue.  However, even when considering symptoms of pain, weakness, and fatigue, these symptoms have not been shown to reduce function of the right knee to the degree contemplated for a 20 percent rating under Diagnostic Code 5260.  At no point has there been credible evidence that there has been the functional equivalent of limitation of flexion to 45 degrees or less due to any factor.  As such, an initial rating higher than 10 percent for right patellofemoral syndrome is not warranted. 

The record reflects that the Veteran has had increased pain and flare-ups among the difficulties with his right knee.  The Board observes that, given the Veteran's painful right knee motion, and other symptoms, the 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered. 

Moreover, the Board also finds that a separate rating for limitation of extension is not warranted.  Although the May 2008 examiner indicated that extension of the left knee was limited to 5 degrees on active motion and 10 degrees on passive motion, these findings, which are inconsistent with all other findings of record and appear to be an anomaly, would not support a separate rating in view of the very minimally limited flexion shown by the record.  During the August 2004, the Veteran had normal extension of the right knee to 0 degrees without pain.  A May 2005 treatment record from Lyster indicates the Veteran had normal movement of all extremities.  During the July 2009, extension of the right knee was to 0 degrees.  Although there was pain noted throughout the range of motion, there was no additional limitation of extension after three repetitions.  A July 2009 treatment record from Lyster notes that the Veteran was able to straighten his knee, indicating that he had normal extension.  August 2009 and March 2011 treatment records from Lyster indicate his musculoskeletal system was normal.  A June 2011 treatment record from Dr. Clark also notes that the Veteran had full extension to 0 degrees.  Given the totality of the record, the Board finds that the evidence does not indicate that a separate rating for limitation of extension is warranted.  

The Board notes that the Veteran's representative argues that a separate evaluation should be considered for right knee instability (see August 2012 Written Brief Presentation); however, the Board points out that a separate evaluation is already in effect for instability.  As noted above, the Board denied higher ratings for right knee instability in May 2011.  

The Board has also considered other potentially applicable diagnostic codes.  As regards the right knee, the Veteran does not have ankylosis, a dislocated or absent semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  Accordingly, a higher rating or separate compensable rating under Diagnostic Code 5256, 5258, 5259, 5262, or 5263 is not warranted for the right knee. 

In addition to the medical evidence, the Board has considered the Veteran's testimony and his lay statements.  He has reported right knee pain and weakness exacerbated by running, walking, climbing stairs, kneeling, carrying heavy loads, and performing excessive strenuous work.  He has also described difficulty getting in and out of vehicles and inability to climb a ladder.  The Veteran is certainly competent to describe the symptoms that he observes pertaining to his right knee.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also finds these statements credible, but that the medical findings elicited by skilled professionals are more probative and, for the reasons stated above, do not provide for higher ratings.

Increased Rating for Lumbar Spine Disability

The Veteran's lumbar spine disability has been evaluated under Diagnostic Code 5237, for lumbosacral strain.  See 38 C.F.R. § 4.71a.  The Veteran has also been diagnosed and service-connected for DDD or intervertebral disc syndrome (IVDS), which is evaluated under DC 5243. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011).

An April 2004 private treatment record from Dr. Clark reflects the Veteran's complaints of a 5-year history of low back pain with gradual onset.  Pain was described and mild to moderate and was aggravated by prolonged sitting or standing.  On physical examination of the lumbar spine, there was normal curvature, no significant muscle spasm, and no vertebral spine tenderness.  Straight leg raising was negative bilaterally.  Motor, sensory, and reflex examinations were normal.  His gait was normal.  X-rays showed mild DDD.  An April 2004 magnetic resonance imaging (MRI) showed mild lumbar spondylosis with changes appearing to be more pronounced at L5-S1; multilevel facet joint inflammation; and borderline stenosis at L3-L4 and L4-L5 with asymmetric and right lateral bulging of the disc at L4-L5.  Dr. Clark's diagnosis was lumbar stenosis.

The report of the August 2004 VA examination reflects the Veteran's complaints of low back pain only with prolonged standing.  He said that walking was not as bad and denied any other aggravating factors.  On physical examination, range of motion of the lumbar spine was better than normal with extension to 35 degrees, flexion to 95 degrees, lateral flexion to 40 degrees, and rotation to 35 degrees.  There was slight pain with extremes of range of motion.  The Veteran's gait was normal.  There was no tenderness over the lumbosacral spine and no muscle spasms.  Muscle strength was normal and symmetrical deep tendon reflexes were 2+ bilaterally and symmetrical.  A neurological examination was normal.  X-rays of the lumbar spine revealed mild spondylitic changes.  The diagnosis was low back strain.  The examiner opined that functional loss was very minimal (estimated at 10 percent).  The examiner also opined that joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups for example with prolonged sitting.  The examiner estimated that additional functional loss was 25 percent.

Treatment records from Lyster dated in March 2006, May 2005, September 2006, and January 2007, indicate that the Veteran's musculoskeletal system was either normal or that he had no symptoms or myalgias.  In April 2008, the only problem noted was localized tenderness of the right wrist.  

The report of a May 8, 2008 VA examination reflects the Veteran's complaints of low back pain, numbness, paresthesias, decreased motion, stiffness, weakness, and spasms.  He described the pain as moderate and lasting for hours one to six days a week.  He also described radiating pain into his hip and leg.  He reported one episode in the past 12 months where short bed rest was required.  He said he was able to walk more than 1/4 mile but not greater than one mile.  On physical examination of the thoracolumbar spine, active extension was to 20 degrees with pain beginning at 10 degrees.  Passive extension was to 15 degrees with pain beginning at 10 degrees.  The examiner indicated that muscle spasms were present with extension and that there was an addition 0 to 5 degrees loss of extension with repetitive use.  Active flexion was to 90 degrees with pain beginning at 70 degrees.  Passive flexion was to 90 degrees with pain beginning at 60 degrees.  The examiner noted decreased flexion was due to pain and spasm.  There was no additional loss of flexion with repetitive use.  Active and passive lateral flexion was to 25 degrees bilaterally with pain beginning at 10 degrees. There was no additional loss of lateral flexion with repetitive use.  Active and passive bilateral rotation was to 30 degrees with pain at the endpoint.  There was no additional loss of rotation with repetitive use.  The Veteran's gait was normal, and the examiner indicated there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner indicated that electromyography (EMG)/nerve conduction study (NCS) findings were negative for right and left lower extremity radiculopathy.  The diagnoses were lumbar spondylosis and DDD with transient lumbar spasm on examination.  It was noted that the Veteran had retired as a contract dentist in 2003 and that he was eligible by age or duration of work.  

A July 2008 treatment record from Lyster reflects that the Veteran's gait, posture, and neurological examinations were normal.  In March 2009, it was noted that he had no musculoskeletal symptoms.  

A July 2009 treatment record from Lyster reflects the Veteran's complaints of low back pain.  Pain on motion and on palpation of the lumbosacral spine was noted.  Muscle spasms were also noted.  The Veteran's gait was normal.  

The report of the July 2009 VA examination reflects the Veteran's complaints of back pain radiating into his left leg.  He described the pain as sharp.  He said he had severe flare-ups that occurred weekly and lasted hours.  Flare-ups were precipitated by increased standing and walking and alleviated by sitting and resting.  It was noted that there were incapacitating episodes but none during the past 12 month period.  The Veteran said he could only walk a few yards; his gait was observed as antalgic.  On physical examination of the thoracolumbar spine, there were no abnormal curvatures, muscle spasms, or atrophy.  There was guarding, pain with motion, tenderness, and weakness.  The examiner indicated that there was no muscle spasm, localized tenderness, or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Flexion was limited to 75 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, right rotation to 25 degrees, and left rotation to 30 degrees.  The examiner indicated that there was objective evidence of pain on motion and additional pain after three repetitions.  After reviewing X-rays, MRI, and EMG/NCV results, the diagnoses were mild degenerative spondylosis with limited range of motion and pain; multilevel facet joint inflammation; borderline stenosis at L3-L4 and L4-L5, DDD throughout, with asymmetric and right lateral bulging of the disc at L4-L5.  

An August 2009 treatment record from Lyster reflects that the Veteran's musculoskeletal system was normal.  In June 2010, he complained of left hip pain was given a referral to an orthopedist. 

A June 2010 treatment record from Dr. Clark reflects the Veteran's complaints of moderate to severe low back pain radiating into the left hip and into the left leg.  On physical examination, curvature of the spine was normal, there was no significant muscle spasm, no vertebral spine tenderness, no paraspinal spasm, and no tenderness of the sacroiliac joints.  There was pain over the lumbosacral junction.  Straight leg raising was negative bilaterally.  Deep tendon reflexes were 2+, strength was 5/5 throughout.  Sensory and reflex examinations were normal.  The Veteran's gait was normal.  X-rays were reviewed and the diagnosis was lumbar stenosis.  The physician discussed treatment options to include epidural steroid injections, physical therapy, NSAIDS, diet and exercise, weight loss and surgical correction.  Physical therapy was ordered, and the Veteran had epidural injections in July 2010.  

A March 2011 treatment record from Lyster reflects that the Veteran's musculoskeletal system was normal.

The report of a July 2011 VA examination reflects the Veteran's complaints of constant low back pain radiating into his left hip.  He said he had no flare-ups but pain was aggravated by prolonged standing.  He said he could only walk 2 or 3 blocks before having to rest.  He said he had no difficulties with activities of daily living and denied any bowel, bladder, or erectile dysfunction.  He also denied any incapacitating episodes during the past 12 months.  On physical examination of the thoracolumbar spine, there was no muscle spasm, tenderness, scarring, swelling, heat, or redness.  Flexion was limited to 90 degrees, extension to 20 degrees, right lateral bending to 35 degrees, left lateral bending to 30 degrees, right rotation to 60 degrees, and left rotation to 55 degrees.  The examiner indicated that range of motion was limited by discomfort, but that there was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted some diminished sensation in the L5 nerve root distribution on the left side, but the remainder of the sensory examination was normal.  Hip extension test was mildly positive on the left and negative on the right.  The diagnosis was DDD, L5-S1.  The examiner opined that the Veteran was experiencing mild to moderate disability from his back condition and that there was a radicular component with irritation of the L5 nerve root on the left.

As discussed above, the Veteran was scheduled for a VA peripheral nerve examination in July 2012, but he failed to report.  As the claim for an increased rating stems from the original claim for service connection, the disability will evaluated based on the evidence of record.  38 C.F.R. § 3.655(b).  

In this case, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's lumbar spine disability throughout the appeal period.  

Prior to May 8, 2008, the evidence indicates that the Veteran had a history of intermittent low back pain aggravated by prolonged sitting or standing.  During the August 2004 VA examination, range of motion of the thoracolumbar spine was better than normal; however, the examiner observed painful motion at the extremes of range of motion.  Hence, the clinical findings indicate that the Veteran had periarticular pathology associated with his lumbar spine (i.e., painful motion).  Therefore, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the lumbar spine.  Thus, a 10 percent rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine.  A higher, 20 percent rating is not warranted because the evidence does not indicate that the Veteran had limitation of flexion to 60 degrees or less and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board notes that the August 2004 VA examiner estimated an additional functional loss of 25 percent due to repetitive use or during flare-ups.  If so, forward flexion would be limited to approximately 71 degrees and the combined range of motion of the thoracolumbar spine would be limited to 210 degrees.  Based on this estimate, the Board finds that the Veteran's lumbar spine symptomatology is adequately compensated by the 10 percent rating during this time period.  The Board finds no basis for the assignment of any higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202  

For the period from May 8, 2008, the Board finds that a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  The evidence indicates that there was no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Furthermore, at no time was active forward flexion limited to 60 degrees or less or the combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  During the May 2008 and July 2011 VA examinations, he had full flexion to 90 degrees; in July 2009, flexion was limited to 75 degrees.  In May 2008, combined range of motion was limited to 220 degrees (active) and 215 degrees (passive).  The combined range of motion was to 205 degrees in July 2009 and to 290 degrees in July 2011.  The Board notes that the May 2008 VA examiner provided an estimation of when pain began in each range of motion, noting that pain began at 70 degrees of active flexion and 60 degrees of passive flexion.  The combined range of motion at the point when pain began was 150 degrees.  However, even considering painful motion, the July 2011 VA examiner indicated that there was no additional increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination.  Considering the totality of the evidence, the Board finds that painful motion is adequately compensated by the 10 percent rating during this time period and that there is no basis for the assignment of any higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202.  

The Board has also considered the criteria set forth in the Formula for Rating IVDS Based on Incapacitating Episodes.  In May 2008, the Veteran reported one episode in the past 12 months requiring short bed rest, but the evidence does not indicate incapacitating episodes having a total duration of at least 2 weeks, which is required for a higher 20 percent rating.  Furthermore, he reported no incapacitating episodes in the previous 12-month period during the July 2009 and July 2011 VA examinations.  Finally, the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant a higher, 20 percent evaluation.  Therefore, an evaluation higher than 10 percent is not warranted on this basis.  Id. 

The Board has also considered whether a separate evaluation is warranted for neurological manifestations of the Veteran's service-connected lumbar spine disability.  As noted under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic code 8520 (2011), for rating the sciatic nerve. 

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a (2011).  Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a  , Diagnostic Code 8520 (2011). 

The Board notes that the Veteran has had complaints of low back pain radiating into his left lower extremity.  May 2008 EMG/NCV results; however, were negative for right and left lower extremity radiculopathy.  The July 2011 examiner indicated that there was diminished sensation in the L5 nerve root distribution on the left side, but the remainder of the sensory examination was normal.  The examiner did not describe the severity of the symptomatology or discuss whether there was any associated functional impairment.  As noted, the Veteran was scheduled for a VA peripheral nerve examination, but failed to report.  In this case, the evidence does not establish that the Veteran's symptoms are productive of sufficient functional impairment commensurate to mild incomplete paralysis of the sciatic nerve.  Because of the Veteran's failure to comply with VA's request, there is insufficient information to make a determination.  Based on the evidence of record, the Board finds that a separate compensable rating is not warranted for associated neurological abnormalities.

The Board has also considered the Veteran's lay statements that describe his low back pain and discomfort.  The Veteran is certainly competent to describe his observations, and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive.  These findings, as indicated above, do not support a rating higher than 10 percent for the lumbar spine disability.  Furthermore, the symptoms described, such as pain and discomfort, are contemplated in the 10 percent rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation.

Both Increased Rating Claims

In reaching this decision, the Board has also considered whether the Veteran may be entitled to an extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2011).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has described symptomatology involving low back and right knee pain and limitation of motion, which fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In addition, the criteria pertaining to the lumbar spine contemplate the Veteran's complaints of pain whether or not it radiates, stiffness, and aching in the area of the spine affected along with any associated neurologic abnormalities.  The criteria for the knee also contemplate the Veteran's complaints of instability for which a separate evaluation has been assigned.  Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal indicates that the Veteran retired in 2003 because he was eligible due to his age or duration of his work.  He does not contend, nor does the evidence show, that he is unemployable as a result of his service-connected right knee or lumbar spine disability.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

In this case, the Board concludes that there is no basis for staged ratings of the Veteran's right knee and lumbar spine disabilities.  A rating higher than 10 percent is not warranted for the right knee disability based on limitation of motion.  A higher, 10 percent rating for the lumbar spine disability is warranted prior to May 8, 2008; however, a rating higher than 10 percent, is not warranted at any time during the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 






ORDER

An initial rating in excess of 10 percent for right patellofemoral syndrome based on limitation of motion is denied.

Prior to May 8, 2008, a 10 percent, but no higher, rating for lumbar spondylosis and DDD is granted, subject to the legal authority governing the payment of compensation benefits. 

From May 8, 2008, a rating in excess of 10 percent for lumbar spondylosis and DDD is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


